Marston, J.
The facts in this case resemble very closely those in Welch v. Marvin, 36 Mich., 60, and we think the decision in that case must be here followed.
If the contract between defendants in error and Caswell was still in existence and uncancelled, plaintiff in error could not be held liable upon his promise, and the jury should have been so instructed as requested. The case referred to had not been published when this one was tried. Had it been, or the attention of the learned judge been called thereto, we doubt not the ruling would have been different.
The judgment must be reversed with costs and a new trial ordered.
The other Justices concurred.